DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitation that the prism is “disposed within the housing” in line 5. Based on the original specification, there does not appear to be support for such a limitation since the only embodiments described show the prism 24 as being outside of the housing 28. The only possible support found appears to be in fig. 4, however the prism is not described as being “within” the housing in the description of the figure. Additionally, claim 5 further limits claim 1 by stating that the prism is “connected to the first end of the housing” which potentially contradicts the prism being disposed within the housing as previously claimed and does not further define the parent claim in a manner to remove the indefiniteness. 
Claims 2-18 are rejected for the same reasons due to their dependency thereon.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10-12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 by Jacobsen US Patent 4,134,022 (hereinafter referred to as Jacobsen), Matlin et al. US Patent Application Publication 2010/0025509 (hereinafter referred to as Matlin) and Rakucewicz US Patent 6,661,504 (hereinafter referred to as Rakucewicz).
Regarding claim 1, Jacobsen discloses an electro-optic liquid sensor (fig. 1) comprising an LED light emitter 11, a light detector 19, and a prism 13 configured to reflect light emitted from the LED light emitter to the LED light detector as claimed. 
Although the light detector of Jacobsen detects LED light which has been generated, the detector itself is not explicitly an LED. 
Matlin teaches a level sensor which uses a LED emitter and can operate the LED emitter in a reverse bias mode to operate as an LED light detector (photo diode) as well (paragraph 0060). It would have been obvious to one of ordinary skill in the art at the time of filing to have used an LED light detector such as that of Matlin as the LED detector in Jacobsen in order to simplify the sensor by allowing for the same style of or the same LED to be used as an emitter and detector.
Jacobsen and Matlin do not explicitly disclose an embodiment comprising a housing with a seal flange and the prism disposed within the housing so that the LED light emitter and LED light detector are disposed between the prism and the seal flange as claimed. 
Rakucewicz teaches an optoelectronic sensor as seen in fig. 6 comprising a sensor with a housing 402 extending between first and second ends, the housing including a seal flange (seen at midpoint of fig. 6) and a light emitter 401, light detector 403, and a prism 402a disposed within the housing. As can be seen in fig. 6, the light emitter and light detector are disposed between the prism and the seal flange. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of  Rakucewicz with those of Jacobson and Matlin in order to allow for the sensor to be mounted and installed in a vessel such as a storage tank using a flange to seal the sensor at the desired location and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 2 and 3, Jacobsen discloses the sensor wherein the LED light emitter is configured to generate light of a first range of wavelengths (since Jacobsen controls frequency of the light, the wavelength would correspond directly thereto) and the LED light detector generates a response to the first range of wavelengths shined thereon. In response to the signal, the detector would generate both a current and a voltage as part of the signal to be analyzed by the circuit shown in fig. 3.
Regarding claim 4, the LED emitter and LED light detector are LED that share substantially the same overlapping operating wavelength ranges.
Regarding claim 5, in combination, the prism is connected to the first end of the housing and the housing is sealed and configured to be at least partially immersed into a tank containing liquid as claimed.
Regarding claim 7, in combination, the seal flange is disposed at the second end of the housing and configured to seal an opening in a tank wall into which the first end of the housing extends as claimed. 
Regarding claim 8, as shown in fig. 6 of Rakucewicz, the second end of the housing is configured to mate with an electrical connector as claimed. 
Regarding claim 9 and 16, although Jacobsen, Matlin and Rakucewicz do not explicitly disclose the tank as a gearbox with oil, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the sensor in any tank which requires monitoring of a fluid level, such as a gearbox operating in the range of 150⁰C in order to ensure a correct volume is present therein. Additionally, it is noted that the tank in which the sensor is intended to be used in would not be a part of the sensor itself and as such all structural limitations of the sensor are taught.

Regarding claims 10-12, Jacobsen discloses the use of light in the system but do not explicitly teach using infrared, visible or ultraviolet light as claimed. Matlin teaches the LED emitter and detector which can use light in the three claimed spectrums (paragraph 0047). It would have been obvious to one of ordinary skill in the art at the time of filing to have used any spectrum such as those disclosed in order to allow for a greater range of LED elements or to minimize unwanted interference.
Regarding claim 15, Jacobsen and Matlin disclose the claimed invention but do not explicitly disclose the LEDs as 850nm gallium-aluminum-arsenide LED diodes as claimed. Examiner takes official notice that such diodes were common in the art at the time of filing and it would have been obvious to have used any LED capable of accurately emitting and receiving the signals to determine a level and account for any unwanted interference in the signal.
Regarding claim 17 and 18, the LED light emitter and detector of Jacobsen and Matlin would be paired terms of wavelength specifications and have the same hardware construction as the detector would be operated in reverse bias mode and therefore be physically the same.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, Matlin and Rakucewicz and further in view of Kopansky et al. US Patent Application Publication 2016/0202108 (hereinafter referred to as Kopansky).
Regarding claim 13, the prism of Jacobsen and Matlin sis a reflective optical member which is arranged to reflect light emitted by the LED emitter to the LED light detector as claimed but do not explicitly teach the light provided at a plurality of intensities as claimed for assessing the operational state of the sensor. Kopansky teaches using a plurality of intensities with an LED level sensor in order to assess the operational state of a sensor (fig 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kopansky with those of Jacobsen and Matlin in order to provide a test mode to ensure the sensor is functioning properly as taught by Kopansky.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, Matlin, Rakucewicz and Gistl DE 4129719 (hereinafter referred to as Gistl).
Regarding claim 14, Jacobsen and Matlin disclose the claimed invention but do not explicitly disclose the LED light emitter or LED light detector as also a temperature sensor as claimed. Gistl teaches an oil level and temperature sensor which uses a light emitting diode to determine both a temperature and level of oil in a tank (abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gistl with those of Jacobsen and Matlin in order to provide a temperature sensing means to monitor the temperature of the fluid and ensure it is in a safe range. In combination, the signal conditioning unit would be used to determine the temperature as claimed.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakucewicz, Jacobsen and Matlin.
Regarding claim 19, Rakucewicz discloses an electro-optic liquid sensor system comprising a sensor 400 including a sealed housing including a first and second end, the sealed housing also including a seal flange located at a second end of the housing , an LED light emitter 401 secured in the housing between the seal flange and the first end, a light detector 403 secured in the housing between the seal flange and the first end, and a prism 402a connected to the first end of the housing and configured to reflect light emitted from the light emitter to the light detector, an electrical connector 408 connected to the second end of the housing and an electrical cable 49 including a first end connected to the electrical connecter as claimed. Rakucewicz does not explicitly disclose the light detector as an LED light detector, or the signal conditioning unit as claimed. Matlin teaches a level sensor which uses a LED emitter and can operate the LED emitter in a reverse bias mode to operate as an LED light detector (photo diode) as well (paragraph 0060). It would have been obvious to one of ordinary skill in the art at the time of filing to have used an LED light detector such as that of Matlin as the LED detector in Wirthlin in order to simplify the sensor by allowing for the same or same type of LED to be used as an emitter and detector.
Jacobsen teaches a similar level measuring device of Wirthlin which further comprises a signal conditioning unit 20 for receiving a level signal from a light detector 19 to determine a level in the system. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Jacobsen with those of Wirthlin and Matlin in order to allow for a detected level to be accurately processed and transmitted for monitoring of the system.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, Matlin, Rakucewicz and Wirthlin US Patent Application Publication 2005/0236591 (hereinafter referred to as Wirthlin).
Regarding claim 6, the prior art teaches the claimed invention but does not explicitly disclose the housing as being a thermally conductive and  a light blocking chassis as claimed. Wirthlin teaches an LED fluid sensor as seen in fig. 4 comprising a housing 102 in which an LED emitter 164, LED receiver 166 and prism 162 are mounted. The housing further comprises a thermally conductive and light blocking chassis 138 as claimed. It would have been obvious to have combined the teachings of Wirthlin with those of Jacobsen in order to allow for a sensor to be used in a higher temperature environment.
Regarding claim 20, Rakucewicz discloses the prism as connected to the first end portion of the housing, wherein the housing is sealed and configured to be at least partially immersed into a tank (column 1) containing liquid, wherein the light emitter and light detector are secured in a chassis. When installed, the seal flange would be configured to seal an opening in a tank wall into which the first end of the housing extends. Rakucewicz does not explicitly teach the chassis as being thermally conductive and light blocking. Wirthlin teaches an LED fluid sensor as seen in fig. 4 comprising a housing 102 in which an LED emitter 164, LED receiver 166 and prism 162 are mounted. The housing further comprises a thermally conductive and light blocking chassis 138 as claimed. It would have been obvious to have combined the teachings of Wirthlin with those of Jacobsen in order to allow for a sensor to be used in a higher temperature environment.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861         

/PAUL M. WEST/Primary Examiner, Art Unit 2861